Citation Nr: 1418786	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967, and from April 1970 to April 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2013, the Board remanded the claims to obtain new VA examinations with adequate opinions for the Veteran's back, left hip, and left knee disorders.  The Board also sought clarification regarding whether the Veteran wanted a hearing before the Board.  In April 2013, the RO provided the Veteran with new VA examinations.  In October 2013, the Veteran indicated that he did not wish to have a hearing before the Board.  The RO readjudicated the Veteran's claims in a Supplemental Statement of the Case (SSOC) dated in May 2013.  The Veteran's claims file has been returned to the Board for further appellate review.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's lumbar spine arthritis was compensably disabling within a year of separation from active duty; that there is a nexus between a current diagnosis of a back disorder and service; or that the Veteran's back disorder was caused or aggravated by the service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.

2.  The preponderance of the evidence is against a finding that the Veteran's left hip arthritis was compensably disabling within a year of separation from active duty; that there is a nexus between a current diagnosis of a left hip disorder and service; or that the Veteran's left hip disorder was caused or aggravated by the service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability, and lumbar spine arthritis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 

2.  A left hip disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability, and left hip arthritis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in January 2013 for additional evidentiary development.  In particular, the Board remanded the Veteran's claims for new VA examinations with an adequate rationales.  The Board also remanded the claims to seek clarification regarding whether the Veteran wanted a hearing before the Board.  In October 2013, the Veteran indicated that he did not wish to have a hearing before the Board.  After obtaining the new VA examinations and opinions, the RO then readjudicated the Veteran's claims in a May 2013 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in April 2009 and August 2009.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  These letters also notified the Veteran of the evidence needed to substantiate the claims for secondary service connection.  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As discussed above, VA examinations were obtained in October 2009, whereby the examiners reviewed the Veteran's claims file, examined the Veteran, and provided opinions.  In a January 2013 remand, the Board requested new examinations and opinions.  In April 2013, the RO provided the Veteran with new VA examinations.  Taken as a whole, the VA medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Back Disorder

	Factual Background

The Veteran is seeking service connection for a back disorder.  He essentially contends that he has a back disorder due to his service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.

The service treatment records showed that in September 1972, the Veteran complained of back pain after falling while bowling.  There were no possibilities of  fracture, deformity, or swelling noted.  The Veteran was diagnosed with a back strain and treated with hot salt water, wintergreen and Robaxin.  A November 1972 treatment record noted complaints of lower back pain and limited movement after lifting heavy weight.  The Veteran was diagnosed with a low back strain/muscle spasm and treated with heat, Robaxin, and light duty for three days.  In his February 1973 separation examination, the Veteran's spine was evaluated as normal.

Post-service VA treatment records showed findings of degenerative changes of the lumbar spine.  In a VA treatment record dated in December 2007, the Veteran denied spinal tenderness.  In a May 2008 treatment note, the Veteran complained of back pain.  In a February 2009 treatment note, the Veteran complained of back pain, which he reported was worse in the morning.  Low back pain and degenerative joint disease of the cervical and lumbar spine were noted.  In an April 2009 treatment note, mild cervical spine spondylosis was noted.

In a VA examination dated in October 2009, the examiner noted that the Veteran had a back strain in service in 1972 without any specific injury.  The examiner noted that the Veteran was diagnosed with a muscle spasm and back strain, which he subsequently recovered from.  The examiner found that the Veteran did not have any specific complaint related to his back until he was diagnosed with degenerative joint disease of his back in April 2009.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  

The examiner noted that the Veteran is service-connected for left ankle osteochondritis dissecans.  The examiner indicated that the Veteran does not have any gait problems or limitations on standing or walking from this disorder.  The examiner noted that the Veteran is 63 years old and he has degenerative joint disease, as evidenced from his history clinical examination and the Central Texas VA Medical Center (VAMC) medical records.  The examiner explained that the Veteran's degenerative joint disease commemorates with his age, as degenerative joint disease is an aging process of the joint, particularly the weight bearing joints like the spine.  The examiner opined that there is no rationale behind the Veteran's degenerative disc disease of the lumbar spine stemming from his service-connected ankle condition.  He explained that the Veteran's degenerative joint disease is a result of a degenerative process, and has nothing to do with the concurrent condition of the left ankle joint.  The examiner noted that the Veteran had a back strain with a muscle spasm in service in 1972, which was resolved.  The examiner explained that the Veteran did not have any chronicity or continuity of treatment after his initial treatment in service in 1972.  The examiner found that the Veteran's current back condition was not caused by or related to his treatment of the back strain while in service, nor was it caused by or a result secondary to his service-connected left ankle condition.

Pursuant to the Board's January 2013 remand directives, the Veteran was afforded a new VA examination in April 2013.  The examiner diagnosed the Veteran with mild multilevel degenerative joint disease of the lumbosacral spine and slight 2 - 3 mm Listhesis of L5 in relationship to S1 associated with disc degeneration at L5-S1.  The examiner noted that the Veteran had a back strain without history of injury in service in 1972.  The Veteran reported that he began having problems with his back again around 1976.  The Veteran indicated that he started seeking medical evaluation/treatment for his back pain at Scott and White Hospital, and later switched his primary care to the Temple VAMC.  The Veteran reported that he was diagnosed with degenerative joint disease of his back in April 2009.  He explained, "[t]he arthritis in my left ankle spread to my back."

The examiner found that the Veteran's currently diagnosed back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the September 1972 service treatment record noted complaints of back pain after the Veteran fell while bowling.  She noted that the physical examination noted, "[n]o possibilities of fracture, no deformity, no swelling, but patient still complains of pain."  The examiner noted that the Veteran was diagnosed with back strain and treated with hot salt water, wintergreen, and Robaxin.  She noted that a November 1972 service treatment record noted complaints of lower back pain after lifting heavy weight.  She indicated that the Veteran was diagnosed with a low back strain/muscle spasm and treated with heat, Robaxin, and light duty for three days.  The examiner found that the Veteran's back strain and low back strain/muscle spasm were acute conditions that resolved.  She wrote that current research does not show a nexus between posttraumatic arthritis and the subsequent development of degenerative joint disease in the lumbar spine.  She found that it is less likely as not (less than 50 percent probability) that the Veteran's current back disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's left ankle disability, and that the development of degenerative joint disease in the lumbar spine is more likely due to advanced age.
	Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a back disorder is not warranted.

With respect to service connection on a direct basis, the Veteran has been diagnosed with multilevel mild degenerative joint disease of the lumbosacral spine and slight 2 - 3 mm Listhesis of L5 in relationship to S1 associated with disc degeneration at L5-S1.  Accordingly, as there is a current low back disorder, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current back disorder is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his back disorder is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as back pain, the diagnosis of multilevel mild degenerative joint disease of the lumbosacral spine and slight 2 - 3 mm Listhesis of L5 in relationship to S1 associated with disc degeneration at L5-S1, requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his back disorder, diagnosed as multilevel mild degenerative joint disease of the lumbosacral spine and slight 2 - 3 mm Listhesis of L5 in relationship to S1 associated with disc degeneration at L5-S1, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of multilevel mild degenerative joint disease of the lumbosacral spine and slight 2 - 3 mm Listhesis of L5 in relationship to S1 associated with disc degeneration at L5-S1 requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current back disorder and the Veteran's active duty service.  In fact, the only medical opinions addressing the etiology of the back disorder weigh against the claim.  

The Board finds that the April 2013 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's back disorder.  This examiner reviewed the Veteran's entire claims file and medical history.  In formulating her opinion, the examiner found that the Veteran's currently diagnosed back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the September 1972 service treatment record noted complaints of back pain after the Veteran fell while bowling.  She explained that the physical examination noted, "[n]o possibilities of fracture, no deformity, no swelling, but patient still complains of pain."  The examiner noted that the Veteran was diagnosed with back strain and treated with hot salt water, wintergreen, and Robaxin.  She noted that a November 1972 service treatment record noted complaints of lower back pain after lifting heavy weight.  She indicated that the Veteran was diagnosed with a low back strain/muscle spasm and treated with heat, Robaxin, and light duty for three days.  The examiner found that the Veteran's back strain and low back strain/muscle spasm were acute conditions that resolved.  The examiner further opined that the development of degenerative joint disease in the lumbar spine is more likely due to advanced age.

The Board also finds that the October 2009 opinion corroborated the April 2013 examiner's opinion that the Veteran's current back disorder is most likely due to the normal aging process.  The October 2009 examiner explained that the Veteran's degenerative joint disease is a result of his age, as degenerative joint disease is an aging process of the joint, particularly the weight bearing joints like the spine.  The examiner noted that the Veteran had a back strain with a muscle spasm in service in 1972, which was resolved.  The examiner explained that the Veteran did not have any chronicity or continuity of treatment after his initial treatment in service in 1972.  The examiner found that the Veteran's current back condition was not caused by or related to his treatment of the back strain while in service.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's back disorder was either caused by or aggravated by his service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.  In this regard, the April 2013 VA examiner found that current research does not show a nexus between posttraumatic arthritis and the subsequent development of degenerative joint disease in the lumbar spine.  The examiner also opened that the current lumbar spine disorder was most likely due to advancing age.  She found, therefore, that it is less likely as not (less than 50 percent probability) that the Veteran's current back disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's left ankle disability.  

The Board finds the April 2013 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

Considering the above, the Board finds that the opinions of the April 2013 and October 2009 examiners adequately explain why the Veteran's current back disorder is most likely due to the normal aging process, rather than his in-service injuries, or service-connected left ankle disability.  The Board therefore finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's back disorder.  As discussed, the etiology of the Veteran's back disorder is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's back disorder was caused by service or secondary to his service-connected left ankle disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's back disorder, as well as consideration of all relevant lay and medical evidence of record.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current back disorder is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected left ankle disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a back disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Left Hip Disorder

      Factual Background

The Veteran is seeking service connection for a left hip disorder.  He essentially contends that he has a left hip disorder due to his service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.

The Veteran's service treatment records are negative for complaints of and treatment for his left hip.  In his February 1973 separation examination, the Veteran's his was evaluated as normal.

Post-service VA treatment records showed findings of degenerative changes of the hip.  An April 2009 treatment record noted mild degenerative changes, bilateral hips.

In a VA examination dated in October 2009, the examiner diagnosed the Veteran with degenerative joint disease of the left hip.  The examiner noted that the Veteran is service-connected for his left ankle osteochondritis dissecans.  The examiner explained that the Veteran did not have any gait problems or limitations on standing or walking.  The examiner further noted that the Veteran did not have any tilting of his hip or imbalance.  The examiner noted that the Veteran is 63 years old and he has degenerative joint disease, as evidenced from his history clinical examination and the Central Texas VA Medical Center (VAMC) medical records.  The examiner explained that the Veteran's degenerative joint disease commemorates with his age, as degenerative joint disease is an aging process of the joint, particularly the weight bearing joints like the hip.  The examiner opined that there is no rationale behind the Veteran's degenerative disc disease of the hip stemming from his service-connected left ankle condition.  He explained that the Veteran's degenerative joint disease is a result of a degenerative process, and has nothing to do with the concurrent condition of the left ankle joint.  The examiner found that the Veteran's current left hip condition was not caused by or a result of his service-connected left ankle disability.

Pursuant to the Board's January 2013 remand directives, the Veteran was afforded a new VA examination in April 2013.  During this examination, the Veteran denied any problems with his left hip during his active duty service.  He indicated that he started having left hip pain in or around the early 1980s, and recalled seeking medical evaluation/treatment for left hip pain.  He indicated that in 2008, he was told he had arthritis in the left hip.  He stated, "[t]he arthritis in my left ankle spread to my back."  The Veteran denied past/present trauma to his left hip.  The examiner diagnosed the Veteran with mild degenerative joint disease of the left hip.

The examiner found that the Veteran's currently diagnosed left hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no complaints related to the left hip in the Veteran's service treatment records, or on the Veteran's February 1973 separation examination.  The examiner noted that there is current radiographic evidence of mild degenerative joint disease in the left hip.  She wrote that current research does not show a nexus between posttraumatic arthritis and the subsequent development of degenerative joint disease in the left hip.  She found that it is less likely as not (less than 50 percent probability) that the Veteran's current left hip disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's left ankle disability, and that the development of degenerative joint disease in the Veteran's left hip is more likely due to advanced age.


	Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left hip disorder is not warranted.

With respect to service connection on a direct basis, the Veteran has been diagnosed with mild degenerative joint disease of the left hip.  Accordingly, as there is a current left hip disorder, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current left hip disorder is etiologically related to the Veteran's military service on a direct basis.  In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements to the April 2013 VA examiner, in which he denied problems with his left hip during service.  Specifically, the Veteran indicated that he began having problems with his left hip in or around the early 1980's, after his active duty service.

The Board finds that there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left hip disorder and the Veteran's active duty service.  In fact, the only medical opinions addressing the etiology of the left hip disorder weigh against the claim.  

The Board finds that the April 2013 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's left hip disorder.  This examiner reviewed the Veteran's entire claims file and medical history.  In formulating her opinion, the examiner found that the Veteran's currently diagnosed left hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no complaints related to the left hip in the Veteran's service treatment records, or on the Veteran's February 1973 separation examination.  The examiner noted that there is current radiographic evidence of mild degenerative joint disease in the left hip.  The examiner opined that the development of degenerative joint disease in the Veteran's left hip is more likely due to advanced age.

The Board also finds that the October 2009 opinion corroborated the April 2013 examiner's opinion that the Veteran's current left hip disorder is most likely due to the normal aging process.  The October 2009 examiner explained that the Veteran's degenerative joint disease is a result of his age, as degenerative joint disease is an aging process of the joint, particularly the weight bearing joints like the hip.  

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's left hip disorder was either caused by or aggravated by his service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis.  In this regard, the April 2013 VA examiner found that current research does not show a nexus between posttraumatic arthritis and the subsequent development of degenerative joint disease in the hip.  As noted, she also found that the current left hip disorder was most likely due to advancing age.  She found, therefore, that it is less likely as not (less than 50 percent probability) that the Veteran's current left hip disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's left ankle disability.  

The Board finds the April 2013 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

Considering the above, the Board finds that the opinions of the April 2013 and October 2009 examiners adequately explain why the Veteran's current left hip disorder is most likely due to the normal aging process, rather than his active duty service, or his service-connected left ankle disability.  The Board therefore finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's left hip disorder.  The etiology of the Veteran's left hip disorder is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's left hip disorder was caused by service or secondary to his service-connected left ankle disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's left hip disorder, as well as consideration of all relevant lay and medical evidence of record.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current left hip disorder is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected left ankle disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a left hip disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to service connection for a back disorder, to include as secondary to the service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis, is denied.

Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected post-operative osteochondritis dissecans of the left ankle with posttraumatic arthritis, is denied.


REMAND

Although the Board regrets the additional delay, the Board finds the claim for entitlement to service connection for a left knee disorder must again be remanded for further development.

In the January 2013 remand, the Board noted that the Veteran had not yet been afforded a VA examination with regard to his claimed left knee disorder.  In April 2013, the RO provided the Veteran with a VA examination for his claimed left knee disorder.  The examiner indicated that there were no radiographs of the Veteran's left knee found in CPRS, VistaWeb/Remote Data, or the claims file.  She noted that the examination of the Veteran's left knee was essentially normal, and did not reveal a current left knee condition.  The Board observes, however, that the April 2013 examiner did not perform imaging studies of the left knee.  The Board also observes that the examiner did not address a March 1997 treatment note from a private physician, which indicated that mild degenerative changes were seen in both knees.  For these reasons, the Board finds that a new VA examination is necessary to assist in determining whether the Veteran has a current left knee disorder.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Provide the Veteran with a VA orthopedic examination to address the causation or etiology of any current left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be performed, to specifically include X-ray imaging of the left knee.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.

The examiner should identify whether the Veteran has any current diagnosed left knee disorder.  

If the Veteran does have a current diagnosed left knee disorder, the examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed left knee disorder is etiologically related to the Veteran's active service.  

If the Veteran has a current diagnosed left knee disorder, the examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current left knee disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's service-connected left ankle disorder.

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.   After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


